                            Case 18-30847-lkg    Doc 92     Filed 07/29/20     Page 1 of 2

                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF ILLINOIS
   IN RE:                                         )                    In Proceedings
            Coretta Shepard                       )                    Under Chapter 13
                                                  )
                                                  )
                                                  )                    Bk. No: 18-30847
                Debtor(s)                         )

                   NOTICE OF INVALID ADDRESS FOR TRUSTEE DISBURSEMENTS

   NOTICE IS HEREBY GIVEN that the Trustee has received the June disbursement check sent to HOME POINT
FINANCIAL CORP at P. O. BOX 790309, ST LOUIS, MO 63179 due to an invalid/insufficient address. As such,
until the creditor and/or Debtor(s) file a Notice of Change of Address for Trustee Payments* with the Court, the
Trustee shall refrain from making any further disbursements to this creditor at the payment address listed above.
Rather, the Trustee shall reserve future funds until (i) the filing of the required Notice of Change of Address for
Trustee Payments; or (ii) the funds are tendered to the registry of the Court. A copy of the requisite form can be
obtained on the Trustee's website at www.simonch13trustee.com.

  *The filing of the Notice of Change of Address for Trustee Payments should not be construed to affect the
Court's Mailing Matrix. Rather, the required Notice is to be used solely by the Chapter 13 Trustee to disburse
payments due under the Plan.

   Respectfully submitted on this day, Wednesday, July 29, 2020.

                                                              /s/Russell C. Simon
                                                              RUSSELL C. SIMON
                                                              Chapter 13 Trustee
                                                              24 Bronze Pointe
                                                              Swansea, IL 62226
                                                              Telephone: (618) 277-0086
                                                              Telecopier: (618) 234-0124
   MB
                                                   Certificate of Service
      I hereby certify that a true and correct copy of the above and foregoing Notice of Invalid Address for Trustee
   Disbursements was served on the parties listed below by ordinary U.S. Mail (with the correct postage prepaid
   and deposited in the U.S. Mail in Belleville, IL) or served electronically through the Court's ECF System at the
   email address registered with the Court on this day, Wednesday, July 29, 2020.


                                                      /s/ Mindy
   Coretta Shepard
   1321 Floradora Dr
   Belleville, IL 62220
                  Case 18-30847-lkg   Doc 92   Filed 07/29/20   Page 2 of 2
PEARSON C. J. BUSH
P. O. BOX 2737
EAST ST. LOUIS, IL 62202



SOTTILE & BARILE ATTORNEYS AT LAW
P. O. BOX 476
LOVELAND, OH 45140


HOME POINT FINANCIAL CORP
11511 LUNA RD STE 300
FARMERS BRANCH, TX 75234



Home Point Financial Corp
14800 Frye Rd #660936
Fort Worth, TX 76155
